Exhibit 10.2

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

          This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, including attached
Appendix B (collectively, the “Agreement”), is made by and between Image Sensing
Systems, Inc., and its subsidiaries and divisions (collectively, “ISS”), and
Dale E. Parker (“Parker”) as of the 22nd day of April, 2014 (the “Effective
Date”).

RECITALS:

          A.       ISS and Parker entered into that certain Employment Agreement
effective on or about June 25, 2013 (the “Original Agreement”) under which
Parker has served and continues to serve as the Chief Operating Officer, Chief
Financial Officer and Treasurer of ISS, and ISS wants Parker, and Parker wishes,
to continue to serve in that capacity.

          B.       ISS and Parker have negotiated the terms of Parker’s
employment as Chief Operating Officer, Chief Financial Officer and Treasurer of
ISS to include change in control provisions, and they want to amend and restate
the Original Agreement to include such provisions.

          C.       ISS and Parker mutually agree to the terms set forth in this
Agreement.

          NOW THEREFORE, in consideration of the convents and conditions
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, ISS and Parker agree
as follows:

AGREEMENT:

 

 

 

 

 

 

1.

Employment; Definitions.

 

 

 

 

 

 

(a)

Employment. Parker is an at-will employee, and his employment may be terminated
by either Parker or ISS at any time, with or without cause. Parker has and will
continue to serve as ISS’s Chief Operating Officer, Chief Financial Officer and
Treasurer.

 

 

 

 

 

 

(b)

Definitions. For purposes of this Agreement, the following terms shall have the
following meanings:

 

 

 

 

 

 

 

(i)

“Change in Control” means any one or more of the following events occurring
after the Effective Date:

 

 

 

 

 

 

 

 

(A)

the purchase or other acquisition by any one person, or more than one person
acting as a group, of capital stock of ISS that, together with ISS’s capital
stock beneficially owned by such person or group (as the term “beneficial
ownership” is defined in Rule 13d-3 under the Securities Exchange Act of 1934
(the “Exchange Act”)), constitutes more than 50% of the total combined value or
total combined voting power of all classes of capital stock issued by ISS;

 

 

 

 

 

 

 

 

(B)

a merger or consolidation to which ISS is a party if the individuals and
entities who were shareholders of ISS immediately before the effective date of
such merger or consolidation have, immediately following the effective date of
such merger or consolidation, beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) of less than 50% of the total combined voting power of
all classes of securities issued by the surviving entity for the election of
directors of the surviving corporation;


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

(C)

the purchase or other acquisition by any one person, or more than one person
acting as a group, of all or substantially all of the assets of ISS during the
12-month period ending on the date of the most recent purchase or other
acquisition of such assets by such person or persons;

 

 

 

 

 

 

 

 

(D)

a change in the composition of ISS’s Board of Directors at any time during any
consecutive 12-month period such that the “Incumbent Directors” (as the term
“Incumbent Directors is hereinafter defined) cease for any reason to constitute
greater than 50% of the members of ISS’s Board of Directors. For purposes of
this event, the term “Incumbent Directors” means those members of ISS’s Board of
Directors who either:

 

 

 

 

 

 

 

 

 

(1)          were members of ISS’s Board of Directors on the Effective Date; or

 

 

 

 

 

 

 

 

 

(2)          were elected or appointed by, or on the nomination or
recommendation of, at least a majority of the members of the then-existing Board
of Directors (either by specific vote or by approval of ISS’s proxy statement in
which such individual is named as a nominee for director without objection to
such nomination);

 

 

 

 

 

 

 

 

(E)

ISS’s shareholders approve any plan or proposal for the liquidation or
dissolution of ISS; or

 

 

 

 

 

 

 

 

(F)

any other change in control of ISS of a nature that would be required to be
reported pursuant to Section 13 or 15(d) of the Exchange Act, whether or not ISS
is then subject to such reporting requirements.

 

 

 

 

 

 

 

 

In all cases, the determination of whether a Change in Control has occurred
shall be made in accordance with Section 409A of the Code.

 

 

 

 

 

 

(ii)

“Change in Control Termination” means any of the following events occurring upon
or within 12 months after a Change in Control:

 

 

 

 

 

 

 

 

(A)

the termination of Parker’s employment by ISS for any reason other than “With
Cause” (as that term is hereinafter defined); or

 

 

 

 

 

 

 

 

(B)

the termination of employment with ISS by Parker for “Good Reason,” (as that
term is hereinafter defined), which termination shall be accomplished by, and be
effective upon, Parker giving written notice to ISS of his decision to terminate
within 10 days after the expiration of the 30-day cure period provided to ISS as
described in the first paragraph of Section 1(b)(iv).

2

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

For purposes of Section 6(d), with respect to the timing of payments thereunder,
the term “Change in Control Termination” means Parker’s Termination Date.

 

 

 

 

 

 

(iii)

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations,
notices and other guidance of general applicability issued thereunder.

 

 

 

 

 

 

(iv)

“Fair Market Value” means the per share closing price of ISS’s common stock or
any other securities into which ISS’s common stock has been converted that are
subject to Options held by Parker as quoted on the NASDAQ Stock Market or any
other exchange on which such common stock or other securities are principally
traded or, if such common stock or securities are not traded on any exchange,
the fair market value of such common stock or securities as determined in good
faith by the Board of Directors of ISS or its successor.

 

 

 

 

 

 

(v)

“Good Reason” means Parker has provided written notice to ISS within 90 days
following the occurrence of any of the following events, provided the event
results in a negative change to Parker, which notice describes the event in
reasonable detail and the facts and circumstances claimed by Parker to
constitute Good Reason, and ISS has not cured the event within 30 days after
receiving such notice from Parker:

 

 

 

 

 

 

 

 

(A)

the assignment of Parker without Parker’s consent to a position with material
responsibilities or duties of a lesser status or degree than the position of
Chief Operating Officer, Chief Financial Officer and Treasurer of ISS;

 

 

 

 

 

 

 

 

(B)

the relocation of Parker’s principal office for ISS business, without Parker’s
consent, to a location more than 50 miles outside Parker’s work location as of
the date of this Agreement;

 

 

 

 

 

 

 

 

(C)

a material reduction, in the aggregate, in base salary, variable pay
opportunities or the employee benefits in which Parker is entitled to
participate irrespective of any standard waiting periods with respect to the
same, unless such material reduction is generally applicable to all employees of
ISS with a similar ranking to Parker; or

 

 

 

 

 

 

 

 

(D)

a material breach or a material adverse modification of this Agreement by ISS
without Parker’s consent.

 

 

 

 

 

 

 

 

Termination for “Good Reason” shall not include Parker’s death or a termination
for any reason other than one of the events described in clauses (A) through (D)
of this Section 1(b)(iv).

 

 

 

 

 

 

 

(vi)

“Termination Date” means the date upon which Parker’s “separation from service”
with ISS within the meaning of Section 409A(a)(2)(A)(i) of the Code (with “ISS”
for purposes of this paragraph to include any business entity that is treated as
a single employer with ISS under the rules of Section 414(b) and (c) of the
Code).

3

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(vii)

“With Cause” means the occurrence of any of the following events:

 

 

 

 

 

 

 

 

(A)

the conviction of Parker of, or a plea of “guilty” or “no contest” by Parker to,
a felony under the laws of the United States or any state thereof or the
conviction of Parker of, or a plea of “guilty” or “no contest” by Parker to, any
act involving moral turpitude;

 

 

 

 

 

 

 

 

(B)

Parker’s breach of fiduciary duty involving personal profit;

 

 

 

 

 

 

 

 

(C)

Parker’s willful and material misconduct in the performance of duties assigned
to Parker as the Chief Operating Officer, Chief Financial Officer and Treasurer
of ISS;

 

 

 

 

 

 

 

 

(D)

Parker’s consistent failure to perform the reasonable stated duties assigned to
Parker under this Agreement; or

 

 

 

 

 

 

 

 

(E)

Illegal or unethical business practices by Parker, including but not limited to
the commission of fraud, misappropriation or embezzlement in connection with
ISS’s business.

 

 

 

 

 

          2.       Duties. Parker will devote his full professional time,
attention and efforts to the business and affairs of ISS during his employment
with ISS, and Parker agrees that, to the best of his ability and experience, and
at all times, he will conscientiously perform the duties and obligations
assigned to him.

 

 

 

 

 

          3.       Compensation.

 

 

 

 

 

 

(a)

Salary. Parker’s base salary will be $230,000 per year for the year ending
December 31, 2014, less all required withholdings and deductions, payable in
accordance with ISS’s standard payroll procedures in effect from time to time.
Parker’s performance will be evaluated by ISS’s Board of Directors from time to
time in its discretion but no less often than annually.

 

 

 

 

(b)

Bonuses. Parker’s bonus plan will be determined by ISS’s Board of Directors from
time to time in its discretion but no less often than annually.

 

 

 

 

(c)

Employee Benefits. Parker will be entitled to insurance and other benefits in
accordance with ISS’s standard and executive benefits in effect from time to
time. These benefits include several elections that must be made by Parker.
Planbooks, Summary Plan Descriptions, and Plan Legal Documents containing formal
descriptions of all available benefits have been or will be provided to Parker.
ISS is entitled to change, modify, or discontinue such benefits at its sole
discretion.

 

 

 

 

(d)

Vacation. Parker is entitled to up to four weeks of vacation each year in
accordance with ISS’s vacation policy in effect from time to time.

 

 

 

 

 

          4.       Reimbursement of Reasonable Travel and Business Expenses. ISS
will, in accordance with its policies in effect from time to time, reimburse
Parker for all reasonable business expenses incurred by Parker in connection
with the performance of his duties under this Agreement, upon submission of the
necessary documentation required pursuant to ISS’s standard policies and record
keeping procedures. Parker also agrees that he will adhere to ISS’s current
travel policy.

 

          5.       Confidentiality, Noncompetition and Invention Assignment.
Parker has signed Appendix A to the Original Agreement, and Parker expressly
reaffirms the terms of Section 5 of and Appendix A to the Original Agreement;
the form of Appendix A to the Original Agreement is attached as Appendix A to
this Agreement for reference.

4

--------------------------------------------------------------------------------




 

 

 

 

 

          6.       Severance upon Termination of Employment.

 

 

 

 

 

 

(a)

Voluntary Termination. Should Parker terminate his employment for any reason
other than for Good Reason as provided in Section 1(b)(ii)(B) and Section
1(b)(iv) of this Agreement, (i) ISS shall pay Parker all earned and unpaid
amounts due to him for salary through the termination date and a pro-rata
portion of any incentive pay to which, at ISS’s discretion, Parker would have
been paid had he remained in ISS’s employ; (ii) Parker shall have 90 days after
the date of the termination of his employment (or such shorter period as is
provided in the Image Sensing Systems, Inc. 2005 Stock Incentive Plan, as
amended (the “Plan”), or any successor or replacement plan of a similar nature,
or an agreement governing the Option) to exercise all Options owned by Parker
that are exercisable as of such termination date; and (iii) any other Options,
Restricted Stock and Restricted Stock Units owned by Parker shall automatically
terminate. Except as expressly provided herein, to the extent that there is any
conflict between the provisions of this Section 6(a) and the provisions of the
Plan or any agreement governing Options, Restricted Stock and Restricted Stock
Units owned by Parker, the provisions of this Section 6(a) shall govern. For
purposes of this Agreement, the terms “Option,” “Restricted Stock” and
“Restricted Stock Units” shall have the meaning set forth in the Plan or any
successor or replacement plan of a similar nature.

 

 

 

 

(b)

Termination by ISS “With Cause.” Should ISS terminate Parker’s employment With
Cause, Parker shall not be entitled to any severance, and all of the Options,
Restricted Stock and Restricted Stock Units owned by Parker shall automatically
terminate; provided, however, that Parker shall have thirty (30) days to cure
any alleged breach, failure, or misconduct under Section 1(b)(vi)(D) of this
Agreement, if such alleged breach, failure or misconduct is curable, after ISS
provides Parker written notice of the actions or omissions constituting such
breach, failure, or misconduct. Except as expressly provided herein, to the
extent that there is any conflict between the provisions of this Section 6(b)
and the provisions of the Plan or any agreement governing Options, Restricted
Stock and Restricted Stock Units owned by Parker, the provisions of this Section
6(b) shall govern.

 

 

 

 

(c)

Termination by ISS “Without Cause.” Should ISS terminate Parker’s employment for
any reason other than (1) With Cause, (2) a Change in Control Termination, or
(3) because of Parker’s inability to perform his duties because of death or
disability, upon entry into a release agreement provided by ISS in a form
substantially similar to that set forth in Appendix B to this Agreement (the
“Release Agreement”), (i) Parker shall be entitled to 12 months of salary
continuation, without eligibility for bonus; and (ii) he shall have 90 days
after the date of the termination of his employment (or such shorter period as
is provided in the Plan, or any successor or replacement plan of a similar
nature, or an agreement governing the Option) to exercise all Options owned by
Parker that are exercisable as of such termination date. Any other Options,
Restricted Stock and Restricted Stock Units owned by Parker shall automatically
terminate upon termination of Parker’s employment under this Section 6(c). ISS
and Parker have the ability, however, at any time, to terminate this Agreement
by mutual written agreement, with or without the severance benefit. Except as
expressly provided herein, to the extent that there is any conflict between the
provisions of this Section 6(c) and the provisions of the Plan or any agreement
governing Options, Restricted Stock and Restricted Stock Units owned by Parker,
the provisions of this Section 6(c) shall govern.

5

--------------------------------------------------------------------------------




 

 

 

 

 

(d)

Change in Control Termination. Subject to the conditions contained in this
Agreement, upon a Change in Control Termination, Parker shall be entitled to the
following compensation and benefits:

 

 

 

 

 

(i)

Upon Parker’s entry into the Release Agreement, ISS shall pay to Parker a
severance payment equal to (A) 1.5 times the amount of Parker’s annual salary
from ISS (or any predecessor entity or related entity) in effect as of the date
of the Change in Control Termination plus (B) the total annual incentive pay to
which Parker is entitled from ISS (or any predecessor entity or related entity)
as of the date of the Change in Control Termination; for purposes of this
paragraph, the terms “predecessor entity” and “related entity” shall have the
meanings set forth in Section 280G of the Code.

 

 

 

 

 

 

(ii)

Any and all outstanding Options owned by Parker with a per share exercise price
that is less than the Fair Market Value on the trading day before the date of
the Change in Control Termination shall become immediately vested and
exercisable as of the date of the Change in Control Termination, and Parker
shall have 90 days after the date of the Change in Control Termination (or such
shorter period as is provided in the Plan, or any successor or replacement plan
of a similar nature, or an agreement governing the Option) to exercise all of
such Options; any other Options owned by Parker shall automatically terminate;
and the risks of forfeiture on any outstanding Restricted Stock or Restricted
Stock Units owned by Parker shall immediately lapse. Except as expressly
provided herein, to the extent that there is any conflict between the provisions
of this Section 6(d)(ii) and the provisions of the Plan or any agreement
governing Options, Restricted Stock and Restricted Stock Units owned by Parker,
the provisions of this Section 6(d)(ii) shall govern.

 

 

 

 

 

 

(iii)

ISS, pursuant to federal and state law, will provide, for a period beginning on
the date of Parker’s Change in Control Termination and ending on the earlier of
the date that Parker obtains new employment or two years after such date of the
Change in Control Termination (the “COBRA Period”), a continuation of the group
medical insurance coverage previously provided to Parker by ISS; and, during the
COBRA Period, ISS will pay that portion of the premium for group medical
insurance that it paid during Parker’s employment.

 

 

 

 

 

(e)

Post-Termination Obligations and Conditions. In the event of the termination of
Parker’s employment with ISS, the sole obligation of ISS to Parker will be ISS’s
obligation to make any payments it is required to make to Parker as provided in
this Agreement, and ISS will have no other obligation to Parker or to Parker’s
beneficiary(ies) or estate.

 

 

 

 

 

 

(i)

Notwithstanding the provisions of Section 6(c) and Section 6(d) of this
Agreement, ISS will not be obligated to make any payments to Parker under
Section 6(c) or Section 6(d) unless: (A) Parker has signed the Release
Agreement; (B) any and all applicable rescission periods provided by law for
releases of claims shall have expired and Parker shall have signed and not
rescinded the release of claims; and (C) Parker is in strict compliance with the
terms of this Agreement as of the date(s) of such payments.

6

--------------------------------------------------------------------------------




 

 

 

 

 

 

(ii)

Immediately upon the termination of Parker’s employment with ISS for any reason,
Parker will resign all positions then held as a director, officer, manager or
managing director of ISS and of affiliated entities of ISS.

 

 

 

 

 

(f)

Withholding Taxes. ISS shall be entitled to deduct from all payments or benefits
provided for under this Agreement any federal, state or local income and
employment-related taxes required by law to be withheld with respect to such
payments or benefits.

 

 

 

 

 

(g)

Compliance with Code Section 409A.

 

 

 

 

 

(i)

The parties to this Agreement intend that the payments described in Section 6(c)
and Section 6(d) of this Agreement shall be excluded from deferred compensation
as a “short-term deferral” under Treas. Reg. §1.409A-1(b)(4). The parties to
this Agreement intend that the continuation of any health and dental benefits
under this Agreement shall be excluded from deferred compensation pursuant to
the medical benefits exception for separation pay plans under Treas. Reg.
§1.409A-1(b)(9)(v)(B).

 

 

 

 

 

 

(ii)

The parties to this Agreement intend that the continuation of any life and
disability insurance benefits under this Agreement shall be excluded from
deferred compensation as separation pay due to an involuntary separation from
service under Treas. Reg. §1.409A-1(b)(9)(iii), and the amounts payable for any
such continuation of life and disability insurance coverage shall not exceed two
times the lesser of (x) Parker’s annualized compensation based on the annual
rate of pay for services to ISS for the calendar year prior to the calendar year
in which the Change in Control Termination occurs (adjusted for any increase
during the year that was expected to continue indefinitely if Parker had not
separated from service) or (y) the compensation limit under Section 401(a)(17)
of the Code for the year in which the Change in Control Termination occurs.

 

 

 

 

 

 

(iii)

Notwithstanding the foregoing, if any of the payments described in Section 6(c)
and Section 6(d) of this Agreement are subject to the requirements of Code
Section 409A, and ISS determines that Parker is a “specified employee” as
defined in Code Section 409A as of Parker’s Termination Date, such payments
shall not be paid or commence earlier than the date that is six months after the
Termination Date, but shall be paid or commence during the calendar year
following the year in which the Termination Date occurs and within 30 days of
the earliest possible date permitted under Code Section 409A.

7

--------------------------------------------------------------------------------




 

 

 

 

 

7.

Miscellaneous.

 

 

 

 

 

(a)

Notices. Any and all notices permitted or required to be given under this
Agreement must be in writing. Notices will be deemed given (1) when personally
received or when sent by facsimile transmission (to the receiving party’s
facsimile number), (2) on the first business day after having been sent by
commercial overnight courier with written verification of receipt, or (3) on the
third business day after having been sent by registered or certified mail from a
location on the United States mainland, return receipt requested, postage
prepaid, whichever occurs first, at the address set forth below or at any new
address, notice of which will have been given in accordance with this Paragraph:


 

 

 

 

If to ISS:

James W. Bracke

 

 

500 Spruce Tree Centre

 

 

1600 University Ave. West

 

 

St. Paul, MN 55104

 

 

(or other address as is notified in writing from time to time by ISS to Parker
by return receipt requested, postage prepaid post)

 

 

 

 

If to Parker:

Dale E. Parker

 

 

1610 Islamorada Blvd. No. 61B

 

 

Punta Gorda, Florida  33955

 

 

(or other address as is notified in writing from time to time by Parker to ISS
by return receipt requested, postage prepaid post)


 

 

 

 

(b)

Amendments. Except as provided in the next sentence, this Agreement may not be
changed or modified in whole or in part except by a writing signed by ISS and
Parker. Notwithstanding anything in this Agreement to the contrary, ISS and
Parker agree that ISS has the right to amend this Agreement without Parker’s
consent to the extent necessary or desirable to comply with Code Section 409A,
provided that no such amendment may reduce the amount of any benefits payable to
Parker without Parker’s consent.

 

 

 

 

(c)

Governing Law. This Agreement will be governed by and interpreted according to
the laws of the State of Minnesota without regard to its conflicts law.

 

 

 

 

(d)

No Waiver. The failure of either party to this Agreement to insist on strict
compliance with any of the terms of this Agreement in any instance or instances
will not be deemed to be a waiver of any term of this Agreement or of that
party’s right to require strict compliance with the terms of this Agreement in
any other instance.

 

 

 

 

(e)

Severability. Parker and ISS recognize that the limitations contained in this
Agreement are reasonably and properly required for the adequate protection of
the interests of ISS. If for any reason a court of competent jurisdiction or
binding arbitration proceeding finds any provision of this Agreement, or the
application of any part of this Agreement, to be unenforceable, the remaining
provisions of this Agreement will be interpreted so as best to reasonably effect
the intent of the parties to this Agreement. The parties to this Agreement
further agree that the court or arbitrator shall replace any such invalid or
unenforceable provisions with valid and enforceable provisions designed to
achieve, to the extent possible, the business purposes and intent of such
unenforceable provisions.

 

 

 

 

(f)

Entire Agreement. With the exception of Section 5 of and Appendix A to the
Original Agreement, this Agreement constitutes the entire understanding and
agreement of the parties hereto with respect to the subject matter of this
Agreement and supersedes all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
including, without limitation, the Original Agreement (with the foregoing
exceptions), between the parties to this Agreement with respect to the subject
matter of this Agreement.

 

 

 

 

(g)

Term of Agreement. This Agreement shall commence on the Effective Date and shall
continue in effect until the date on which Parker’s employment with ISS
terminates for any reason whatsoever; provided, that any rights and obligations
accruing upon or prior to the termination or expiration of this Agreement shall
survive to the extent necessary to enforce such rights and obligations.

8

--------------------------------------------------------------------------------




 

 

 

 

(h)

Successors and Assigns. This Agreement shall inure to the benefit of and shall
be enforceable by Parker, his heirs and the personal representative(s) of his
estate, and it shall be binding upon and inure to the benefit of ISS and its
successors and assigns. ISS will require the transferee of any sale of all or
substantially all of the business and assets of ISS or the survivor of any
merger, consolidation or other transaction expressly to agree to honor this
Agreement in the same manner and to the same extent that ISS would be required
to perform this Agreement if no such event had taken place. The failure of ISS
to obtain such agreement before the effective date of such event shall be a
material breach of this Agreement by ISS within the meaning of Section
1(b)(iv)(D) of this Agreement.

 

 

 

 

(i)

Captions. The headings or captions set forth in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

 

 

 

(j)

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

          IN WITNESS WHEREOF, Parker and ISS have caused this Agreement to be
duly executed and delivered as of the Effective Date.

 

 

 

 

 

Image Sensing Systems, Inc.

 

 

 

 

 

 

 

 

By:

/s/ James W. Bracke

 

/s/ Dale E. Parker

 

 

James W. Bracke

 

Dale E. Parker

 

Its:

Chairman

 

 

 

9

--------------------------------------------------------------------------------



APPENDIX A
TO THE EMPLOYMENT AGREEMENT BETWEEN
IMAGE SENSING SYSTEMS, INC., AND DALE E PARKER

CONFIDENTIALITY, NONCOMPETITION AND
INVENTION ASSIGNMENT AGREEMENT

          This CONFIDENTIALITY, NONCOMPETITION, AND INVENTION ASSIGNMENT
AGREEMENT (“Agreement”) between Image Sensing Systems, Inc. (“ISS”), and Dale E.
Parker (“Employee”) is signed and dated AS OF June 25, 2013.

          As an express condition of Employee’s employment with ISS, for his
receipt of ISS benefits, and other valuable consideration, and in exchange for
other premises and mutual promises contained in this Agreement, ISS and Employee
agree as follows:

       1.          Confidential and Proprietary Information.

                    (a)          Employee understands and agrees that, during
the course of his employment with ISS, he will receive proprietary,
confidential, and trade secret information – all of which has special value to
and constitutes a unique asset of ISS (collectively referred to in this
Agreement as “Confidential & Proprietary Information”). Employee agrees that he
will not disclose such Confidential & Proprietary Information during the period
of his employment or after the termination of his employment for any reason
whatsoever and that he will not use or share the same with any person, firm, or
corporation without first obtaining ISS’s written consent.

                    (b)          For these purposes, “Confidential and
Proprietary Information” includes, but is not limited to, confidential
information relating to ISS’s business, products and services, customers, or
vendors; trade secrets, data, specifications, developments, inventions, patents,
patent materials, copyrightable subject matter and ideas, processes, know-how,
designs, computer systems, and research activity; marketing and sales
strategies, marketing and product plans, information, pricing strategies, and
techniques; long and short term business plans; existing and prospective client,
vendor, and employee lists, contacts, and information; financial and personnel
information; any information and/or applications relating to ISS’s internal
information systems; and any other information concerning the business of ISS
which is not disclosed to the general public or known in the industry, except
for disclosure necessary in the course of Employee’s duties or with the express
written consent of ISS. All Confidential and Proprietary Information, including
all copies, notes regarding, correspondence and/or electronic communications
regarding, and replications of such Confidential and Proprietary Information
will remain the sole property of ISS and must be returned to ISS immediately
upon termination of Employee’s employment.

                    (c)          Employee acknowledges that ISS’s Confidential
and Proprietary Information constitutes a unique and valuable asset of ISS and
represents a substantial investment of time and expense by ISS, and that any
disclosure or use of such knowledge or information other than for the sole
benefit of ISS would be wrongful and would cause irreparable harm to ISS.

                    (d)          The foregoing obligations of confidentiality do
not apply to any knowledge or information that is now published or which
subsequently becomes generally publicly known in the form in which it was
obtained from ISS, other than as a direct or indirect result of the breach of
this Agreement by Employee.

A-1

--------------------------------------------------------------------------------



       2.          Return of Company Property. Upon termination of employment
with ISS for whatever reason, or at any other time at the request of ISS,
Employee will deliver to a designated Company representative all records,
documents, hardware, software, and all other Company property and all copies of
such Company property in Employee’s possession. Employee acknowledges and agrees
that all such materials are the sole property of ISS and that he will certify in
writing to ISS at the time of delivery that he has complied with this
obligation.

       3.          Noncompetition Covenant. ISS and Employee agree that, due to
Employee’s position with ISS, Employee will have access to ISS’s Confidential
and Proprietary Information and has developed and will continue to develop
certain goodwill and relationships on behalf of ISS. Employee acknowledges that
ISS will only release its Confidential and Proprietary Information, and will
only permit Employee to continue to generate this goodwill and these
relationships, upon the receipt of assurances that Employee will not use the
information, goodwill, or relationships to ISS’s disadvantage and, accordingly,
agrees to the following provisions:

                    (a)          Agreement Not to Compete. During the term of
his employment with ISS, and for a period of twelve (12) months after the
termination of such employment for any reason, Employee will not, directly or
indirectly, serve as an employee, agent, consultant, director, stockholder or
owner, or render services to any Conflicting Organization. Employee also will
not direct any other individual or business enterprise to engage in such
competition with ISS. For the purposes of this Agreement, “Conflicting
Organization” means companies and other organizations engaged in or which have
plans to engage in software-based computer enabled detection products and
solutions for the intelligent transportation industry and adjacent security and
law enforcement markets.

                    (b)          Nonsolicitation of Customers or Suppliers.
During the term of his employment with ISS, and for a period of twelve (12)
months after the termination of such employment for any reason, Employee agrees
that he will not, directly or indirectly, divert, solicit, approach, contact,
call upon, accept business from, or sell or render services to any
client/customer or prospective client/customer of ISS who was solicited or
serviced directly by Employee at any time during the twelve (12) months prior to
his termination from employment, or where he supervised, directly or indirectly,
in whole or in part, the solicitation or service activities related to such
clients or prospects during the same twelve-month period. Employee also will
not, directly or indirectly, aid or assist any other person, firm, or
corporation in doing what he himself cannot do under the terms of this
Agreement. Employee will not in any way interfere or attempt to interfere with
ISS’s relationships with any of its actual or potential customers, suppliers, or
subcontractors.

                    (c)          Nonsolicitation of Employees. Employee
recognizes that ISS’s work force constitutes an important and vital aspect of
its business. During the term of his employment with ISS, and for a period of
twelve (12) months after the termination of such employment for any reason,
Employee will not, directly or indirectly, hire, solicit, employ, or attempt to
employ, any employee or director of ISS, or otherwise directly or indirectly
interfere with or disrupt relationships, contractual or otherwise, between ISS
and any of its employees, directors, or consultants.

                    (d)          Acknowledgment. Employee agrees that the
restrictions and agreements contained in this Agreement (and particularly in
this Paragraph 3) are reasonable and necessary to protect the legitimate
interests of ISS, and that any violation of this Agreement will cause
substantial and irreparable harm to ISS that would not be quantifiable and for
which no adequate remedy would exist at law. Employee further acknowledges that
he has had the opportunity to request that legal counsel review this Agreement
and, having exhausted such right, agrees to the terms herein without
reservation. Accordingly, Employee authorizes the issuance of injunctive relief
by any court of appropriate jurisdiction, without the requirement of posting
bond, for any violation of this Agreement, and agrees that ISS shall be entitled
to the recovery of reasonable attorneys’ fees incurred in the enforcement of
this Agreement.

A-2

--------------------------------------------------------------------------------



       4.          Assignment of Inventions. Employee agrees to promptly
disclose to ISS inventions, ideas, processes, writings, designs, developments
and improvements, whether or not protectable under the applicable patent,
trademark or copyright statutes, which Employee makes, conceives, reduces to
practice, or learns during his/her employment by ISS, either alone or jointly
with others, relating to any business in which ISS is or may be concerned
(“Inventions”). Such disclosures will be made by Employee to ISS in a written
report, setting forth in detail the structures, procedures and methodology
employed and the results achieved.

                    (a)          To the extent that any Invention qualifies as
“work made for hire” as defined in 17 U.S.C. § 101 (1976), as amended, such
Invention will be the exclusive property of ISS. Moreover, Employee agrees to
treat every work or idea created or acquired by or on behalf of Employee for ISS
as a “work made for hire.” It is the intent of both Employee and ISS that ISS
have unrestricted ownership in all of such works and to any derivative works
thereof, without further compensation of any kind to Employee or to those with
whom Employee may work.

                    (b)          Consistent with and to the extent permitted by
law, Employee hereby assigns and agrees to assign to ISS all rights in and to
these Inventions, including, but not limited to, applications for United States
and foreign patents and resulting patents and to further cooperate with ISS in
maintaining, obtaining, and protecting such proprietary rights. Employee shall
execute all applications, assignments and other papers necessary to enable ISS
to obtain full protection and title to such matter and inventions, and Employee
hereby waives any claim of moral right that Employee may have in or in
connection with any such work.

                    (c)          Employee further acknowledges that he received
notice from ISS that his obligation to assign rights in and to any Inventions
does not apply to an Invention for which no equipment, supplies, facility or
trade secret information of ISS was used and which was developed entirely on
Employee’s own time, and (1) which does not relate (A) directly to the business
of ISS or (B) to ISS’s actual or demonstrably anticipated research or
development, or (2) which does not result from any work performed by Employee
for ISS.

                    (d)          Employee has attached a complete list of all
existing patentable or non-patentable inventions, original works of authorship,
derivative works, trade secrets, trademarks, copyrights, service marks,
discoveries, patents, technology, algorithms, computer software, application
programming interfaces, protocols, formulas, compositions, ideas, designs,
processes, techniques, know-how, data, and all improvements thereto to which
Employee claims ownership as of the date of this Agreement and which Employee
desires to clarify are not subject to this Agreement (“Excluded Inventions”). If
no such list is attached to this Agreement, Employee represents that he has no
such Excluded Inventions at the time of signing this Agreement.

                    (e)          Employee further agrees that prior to
separation from employment with ISS for any reason, he will disclose to ISS, in
a written report, all Inventions, the rights to which he has agreed to assign to
ISS under (a) and (b) above, and which he has not previously disclosed.

                    (f)          In the event of any dispute concerning whether
an Invention made or conceived by Employee is the property of ISS, such
Invention will be presumed to be the property of ISS, and Employee will bear the
burden of establishing otherwise in any arbitration, litigation, or similar
proceeding.

A-3

--------------------------------------------------------------------------------



       5.          Injunctive Relief. Because the Confidential and Proprietary
Information described above and the products derived therefrom are unique,
peculiar and of great value to ISS, ISS shall be entitled to injunctive relief
to restrain Employee from violating or threatening to violate any provisions
contained herein. The parties also agree that, because of the unique nature of
their relationship and the information and products to which Employee has been
exposed through this relationship, ISS shall be entitled to an injunction to be
issued by any Court of competent jurisdiction enjoining and restraining Employee
from committing any violation of this Agreement, and Employee hereby consents to
the issuance of such injunction. Proceedings may be initiated against Employee
or Employee’s legal representatives or assigns. ISS shall be entitled to its
reasonable costs and attorneys’ fees incurred in enforcing this provision.

       6.          Miscellaneous.

                    (a)          At-will Employment. Nothing in this Agreement
creates any rights of employment. Employee is, and remains, an “at-will”
employee.

                    (b)          Severability. It is further agreed and
understood by the parties that if any part, term or provision of this Agreement
should be unenforceable, invalid, or illegal under any applicable law or rule,
the offending term or provision will be struck and the remaining provisions of
the Agreement will not be affected or impaired thereby.

                    (c)          Assignability. The terms, conditions, and
covenants of this Agreement shall be assignable to the successors and assigns of
ISS.

                    (d)          Waiver. Failure of ISS at any time to enforce
any provision of this Agreement shall not be interpreted as a waiver of any
provision of ISS’s rights under this Agreement.

                    (e)          Entire Agreement. This Agreement contains the
entire understanding between the parties hereto with respect to the subject
matter hereof and supersedes any prior understandings, agreements or
representations, written or oral, relating to such subject matter.

                    (f)          Modification, Amendment, Waiver or Termination.
No provision of this Agreement may be modified, amended, waived or terminated
except by an instrument in writing signed by the parties to this Agreement. No
delay or waiver, express or implied, by ISS of any right or any breach by
Employee shall constitute a waiver of any other right or breach by Employee.

                    (g)          Governing Law. This Agreement will be governed
by and interpreted according to the substantive laws of the State of Minnesota
without regard to such state’s conflicts law.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date memorialized in the first paragraph.

 

 

 

 

 

 

 

 

Image Sensing Systems, Inc.

 

 

 

 

By:

 

 

By:

 

 

 

 

Its:

 

A-4

--------------------------------------------------------------------------------



APPENDIX B
TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT
BETWEEN
IMAGE SENSING SYSTEMS, INC. AND DALE E. PARKER

          WHEREAS, the parties entered into an Amended and Restated Employment
Agreement which became effective on ______________, 2014 (the “Employment
Agreement”); and

          WHEREAS, in order to receive certain severance payments and related
benefits under Section 6 of the Employment Agreement, the parties agreed that
Parker would be required to sign a release of claims at the time of the event
contemplated by Section 6; and

          WHEREAS, the parties have agreed to a form of release substantially
similar to that set forth in this Appendix B; and

          WHEREAS, under the terms of this Appendix B, Parker agrees to release
all claims – whether known or unknown – that he may have against ISS, or any of
its respective officers, directors, members, managers, employees or agents,
parents or affiliates, through the date of his signature on this Appendix B;

          NOW, THEREFORE, it is mutually agreed by and between the parties for
good and valuable consideration as follows:

          A          Parker affirms that he is signing this Appendix B on or
after the termination of his employment, as described in Section 6 of the
Employment Agreement.

          B.          Parker, for good and valuable consideration, does hereby
fully and completely release and waive any and all claims, complaints, causes of
action, demands, suits, and damages, of any kind or character, which he has or
may have against ISS, or any of its respective officers, directors, members,
managers, employees or agents, parents or affiliates arising out of any acts,
omissions, conduct, decisions, behavior, or events occurring up through the date
of his signature on this Appendix B.

          Parker understands that he is giving up any and all claims (whether
now known or unknown) that he may have including (without limitation) claims
relating to his employment with ISS, and the cessation of his employment with
ISS, including, but not limited to, any claims arising under or based upon the
Minnesota Human Rights Act; Title VII of the Civil Rights Act of 1964, as
amended; the Americans With Disabilities Act (“ADA”); the Family & Medical Leave
Act (“FMLA”); the Age Discrimination in Employment Act (“ADEA”), as amended by
the Older Workers Benefit Protection Act; or any other federal, state, or local
statute, ordinance, or law. Parker also understands that he is giving up all
other claims, including those grounded in contract or tort theories, including
but not limited to breach of contract; tortious interference with contractual
relations; promissory estoppel; breach of manuals or other policies; assault;
battery; fraud; false imprisonment; invasion of privacy; intentional or
negligent misrepresentation; defamation, including libel, slander, defamation
and self-publication defamation; intentional or negligent infliction of
emotional distress; sexual harassment; or any other theory.

          Parker further understands that he is releasing, and does hereby
release, any claims for damages, by charge or otherwise, whether brought by him
or on his behalf by any other party, governmental or otherwise, and agrees not
to institute any claims for damages via administrative or legal proceedings
against ISS, or any of its respective officers, directors, members, managers,
employees or agents, parents or affiliates. Parker understands that, while he
retains his right to bring an administrative charge with the Equal Employment
Opportunity Commission or the Minnesota Department of Human Rights, he waives
and releases any and all rights to money damages or other legal relief awarded
by any governmental agency related to any charge or claim.

B-1

--------------------------------------------------------------------------------



          C.          Parker understands that he has the right to seek legal
counsel before entering into this Appendix B and that he has 21 days from the
date of his termination to execute this Appendix B.

          D.          Parker understands that he may revoke this release
(Appendix B) (1) with respect to potential age-related claims within the
seven-day period following the date he signs it and (2) with respect to
potential claims under the Minnesota Human Rights Act within the fifteen-day
period following the date he signs it. Parker also understands that, if he does
revoke this release (Appendix B), he gives up any right to the consideration
provided to him the benefits described in Paragraph 6 of the Employment
Agreement.

          E.          Parker acknowledges that he has read this Appendix B, that
he understands it, and that he enters into Appendix B voluntarily.

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

Dale E. Parker

B-2

--------------------------------------------------------------------------------